Citation Nr: 1134019	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss, prior to April 16, 2007.

2.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss, as of April 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2007 rating decision granted service connection and assigned a noncompensable disability rating for hearing loss of the right ear, effective September 30, 2003.  An August 2007 rating decision granted service connection for left ear hearing loss, changed the Veteran's service-connected disability to a bilateral hearing loss, and assigned a 10 percent rating, also effective September 30, 2003.  A June 2011 rating decision increased the Veteran's disability rating for bilateral hearing loss to 20 percent, effective April 16, 2007.  

In the April 2009 statement of representative in an appeal case, the Veteran's previous representative directed the Board's attention to the Veteran's indications on a VA Form 9 that he desired to appear at a Travel Board hearing before the Board.  The Board notes that on his September 2005 VA Form 9, the Veteran indicated that he wished to have a hearing before a member of the Board.  Before a hearing could be held, service connection was granted for a hearing loss disability of the right ear, but in the April 2007 supplemental statement of the case (SSOC), the RO continued to deny service connection for the left ear.  In response to the April 2007 SSOC, the Veteran noted that he was still expecting to have a hearing before a member of the Board.

Subsequently, the Veteran's claim for service connection for left ear hearing loss was granted by an August 2007 rating decision and a disability rating was assigned for bilateral hearing loss.  Thereafter, a hearing before the Board was scheduled with respect to an issue not on appeal (entitlement to service connection for headaches) and with respect to the evaluation assigned to the hearing loss of the right ear.  The Veteran contacted VA and cancelled that hearing and withdrew his appeal with respect to the claim for service connection for headaches.



The Board observes that the Veteran indicated in his June 2008 VA Form 9 that he did not wish to have a hearing before the Board.  Given that the Veteran cancelled the one hearing that he had requested on the evaluation issue, that on the substantive appeal form relating to this appeal, he indicated that he did not want a hearing before the Board, and that his statement that he still expected a hearing was dated before he cancelled the requested hearing, the Board concludes that the Veteran's previous representative mistakenly determined that the Veteran wanted a hearing based on his September 2005 substantive appeal form rather than the June 2008 substantive appeal form that was filed with respect to the issue currently on appeal.  Since the Veteran clearly indicated that no hearing was desired on the matter currently before the Board, the appeal is ready for review by the Board.

This case was previously remanded by the Board in June 2009 and in January 2011 for additional development and to address due process concerns.  For the reasons discussed below, the claim must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue further development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At the outset, the Board notes that the Veteran indicated in a July 2011 statement that he was in disagreement with the increased rating that had been given to him and that he would like another VA examination to accurately identify his current hearing capacity.  As the Veteran has implicitly indicated that his service-connected hearing loss may have increased in severity, the Board finds that a new and contemporaneous VA examination should be administered to determine the manifestations and level of severity associated with the Veteran's service-connected bilateral hearing loss.  See 38 C.F.R. § 3.159 (2010); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

In light of the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Savage v. Shinseki, 24 Vet. App. 259 (2011), the Board, in its January 2011 remand, directed the RO/AMC to request that the Veteran's private otolaryngologist, Dr. Donnelly, address whether he is a state-licensed audiologist, whether the May 2007 test results he provided implemented the Maryland CNC controlled speech discrimination test, and whether a puretone audiometry test was conducted.  Upon review of the claims file, there is no indication that Dr. Donnelly was contacted pursuant to this directive.  Since a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders, this case must be remanded in order for the RO/AMC to comply with this directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's records related to treatment for hearing loss, to include copies of any audiograms, from the Tampa VA Medical Center and Pasco Outpatient Clinic, dated since April 2011.  



2.  Make arrangements for Kevin J. Donnelly, M.D. to review the May 2007 test results he conducted and address the following:

Whether (1) he is a state-licensed audiologist; (2) the speech discrimination result reported for the right ear (that is, 76 percent) was the Maryland CNC controlled speech discrimination test; and (3) a puretone audiometry test was conducted.

If the answer to all three questions above is yes, Dr. Donnelly should be asked to interpret the data reported in graph form in a numerical format.

Any attempts made to contact Dr. Donnelly and any response received should be memorialized in the Veteran's claims file.

3.  After the foregoing development has been completed, schedule the Veteran for an appropriate audiological examination to determine the current severity of his bilateral hearing loss.  See 38 C.F.R. § 4.85(a) (2010).  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

5.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

